DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palamides (US 7,665,721 B2).
Regarding claim 1, Palamides discloses a stacking apparatus comprising: a first precedent-stage conveyor unit 40 that conveys one or more first sheets; a second precedent-stage conveyor unit 14 that conveys one or more second sheets; a merging unit 24 that guides, to a merge point, each of the first sheets output from the first precedent-stage conveyor unit and guides, to the merge point, each of the second sheets output from the second precedent-stage conveyor unit; a subsequent-stage conveyor unit 20 that sequentially receives, at the merge point, each of the first sheets and each of the second sheets conveyed by the first precedent-stage conveyor unit and the second precedent-stage conveyor unit, respectively, and conveys each of the first sheets and each of the second sheets in order of the reception while lining up in a conveying direction; and a stacking unit 46 that sequentially catches each of the first sheets and each of the second sheets conveyed by the subsequent-stage conveyor unit, and stacks, at a predetermined position, each of the first sheets and each of the second sheets in order of the catch.
Regarding claim 11, Palamides discloses a stacking apparatus comprising: N precedent-stage conveyor units 40,14 each conveying one or more sheets, the N being an integer equal to or more than two; a merging unit 24 that guides, to a merge point, the sheets output from each of the N precedent-stage conveyor units; a subsequent-stage conveyor unit 20 that sequentially receives, at the merge point, each of the sheets conveyed by the N precedent-stage conveyor units, and conveys each of the sheets in order of the reception while lining up in a conveying direction; and a stacking unit 46 that sequentially catches each of the sheets conveyed by the subsequent-stage conveyor unit, and stacks, at a predetermined position, each of the caught sheets in order of the catch.
Regarding claim 13, Palamides discloses a stacking method of stacking one or more first sheets and one or more second sheets by using a stacking apparatus, the stacking apparatus including: a first precedent-stage conveyor unit 40 that conveys the first sheets; a second precedent-stage conveyor unit 14 that conveys the second sheets; a subsequent-stage conveyor unit 20 that sequentially receives each of the first sheets and each of the second sheets conveyed by the first precedent-stage conveyor unit and the second precedent-stage conveyor unit, respectively, and conveys each of the first sheets and each of the second sheets in order of the reception while lining up in a conveying direction; and a stacking unit 46 that sequentially catches each of the first sheets and each of the second sheets conveyed by the subsequent-stage conveyor unit, and stacks each of the first sheets and each of the second sheets at a predetermined position in order of the catch, the stacking method comprising feeding the first sheets and the second sheets from the first precedent-stage conveyor unit and the second precedent-stage conveyor unit to the subsequent-stage conveyor unit by a merging unit 24 that guides, to a merge point, each of the first sheets output from the first precedent-stage conveyor unit and guides, to the merge point, each of the second sheets output from the second precedent-stage conveyor unit. See claim 1 rejection above, and Palamides, col. 6, lines 6-24.
Regarding claim 14, Palamides discloses a stacking method of stacking one or more sheets by using a stacking apparatus, the stacking apparatus including: N precedent-stage conveyor units 40,14 each conveying the sheets, the N being an integer equal to or more than two; a subsequent-stage conveyor unit 20 that sequentially receives each of the sheets conveyed by the N precedent-stage conveyor units, and conveys each of the sheets in order of the reception while lining up in a conveying direction; and a stacking unit 46 that sequentially catches each of the sheets conveyed by the subsequent-stage conveyor unit, and stacks each of the caught sheets at a predetermined position in order of the catch, the stacking method comprising feeding the sheets from the N precedent-stage conveyor units to the subsequent- stage conveyor unit by a merging unit that guides, to a merge point, each of the sheets output from each the N precedent-stage conveyor units. See Palamides, col. 6, lines 6-24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palamides in view of Gämmerler (US 4,696,464 A).
Regarding claim 2, Palamides discloses the apparatus according to claim 1, further comprising: a first supplying unit 26 that sequentially outputs the first sheets one by one to the first precedent-stage conveyor unit 40; wherein the first supplying unit and the second supplying unit are each adjusted to output each of the first sheets and each of the second sheets, respectively, at timings that allow the first sheets and the second sheets to arrive at the merge point in predetermined order. Palamides lacks a second supplying unit that sequentially outputs the second sheets one by one to the second precedent-stage conveyor unit. Gämmerler teaches the use of a second supplying unit (see below) that sequentially outputs the second sheets one by one to a second precedent-stage conveyor unit, in order to convey the sheets continuously. See Gämmerler, col. 2, lines 56-68. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a second supplying unit that sequentially outputs the second sheets one by one to the second precedent-stage conveyor unit in the device of Palamides, as taught by Gämmerler, in order to convey the sheets continuously.

    PNG
    media_image1.png
    333
    424
    media_image1.png
    Greyscale

Regarding claim 4, the device of Palamides as modified by Gämmerler  comprises the apparatus according to claim 1, wherein the first precedent-stage conveyor unit, the second precedent-stage conveyor unit, and the subsequent-stage conveyor unit each include an upper belt unit and a lower belt unit that are disposed to face each other along a conveyance path, and each convey the first sheets and the second sheets while holding the first sheets and the second sheets between the corresponding upper belt unit and the corresponding lower belt unit. See Gämmerler, Figs. 1 and 2.
Regarding claim 12, the device of Palamides as modified by Gämmerler comprises the apparatus according to claim 11, further comprising N supplying units (see reasoning in claim 2 rejection, above) that are provided correspondingly to the N precedent-stage conveyor units, each of the N supplying units sequentially outputting the sheets one by one to the corresponding precedent-stage conveyor unit, wherein each of the N supplying units outputs the sheets belonging to a predetermined type, and is adjusted to output each of the sheets at timings that allow the sheets to arrive at the merge point in predetermined order. See Palamides, col. 6, lines 6-24.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palamides in view of Brotherston (WO 00/43307 A1).
Regarding claim 3, Palamides discloses everything claimed, except. Palamides lacks the disclosure of the stacking unit including an impeller, and the impeller is configured to sequentially catch each of the first sheets or each of the second sheets between vanes at a finish end of the subsequent-stage conveyor unit, move the caught first sheet or the caught second sheet to a release position above the stack by rotating while holding the caught first sheet or the caught second sheet, and stack, in order of the catch, the first sheet and the second sheet in the housing unit by releasing onto the stack, the first sheet or the second sheet at the release position from between the vanes and dropping the first sheet or the second sheet. Brotherston teaches the use of stacking unit including an impeller 2, and the impeller is configured to sequentially catch each of the first sheets or each of the second sheets between vanes 4 at a finish end of the subsequent-stage conveyor unit 9, move the caught first sheet or the caught second sheet to a release position above the stack by rotating while holding the caught first sheet or the caught second sheet, and stack, in order of the catch, the first sheet and the second sheet in the housing unit by releasing onto the stack, the first sheet or the second sheet at the release position from between the vanes and dropping the first sheet or the second sheet, in order to transfer articles from a conveyor to a stack. See Brotherston, p. 3, lines 6-14. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the claimed impeller in the device of Palamides, as taught by Brotherston, in order to transfer the articles from the conveyor to the stack.
Regarding claim 9, the device of Palamides as modified by Brotherston comprises the apparatus according to claim 3, further comprising: a passage timing detecting unit (Brotherston, 18) that detects a timing of passage of each of the first sheets and a timing of passage of each of the second sheets at a predetermined detection point in a conveyance path; and a rotation control unit (Brotherston, 24) that controls, based on the timings of passage, a rotational phase of the impeller.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Palamides in view of Galkin (US 9,027,741 B2).
Regarding claim 5, Palamides discloses everything claimed, except wherein each of the first precedent-stage conveyor unit, the second precedent-stage conveyor unit, and the subsequent-stage conveyor unit each include a belt disposed in such a manner that part of the belt extends along a conveyance path, and each convey the first sheets and the second sheets while sucking the first sheets and the second sheets on one surface of the corresponding belt. Galkin teaches the use of a belt 14 with suction, in order to adhere sheets to the belt. See Galkin, col. 2, lines 43-59. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have each of the first precedent-stage conveyor unit, the second precedent-stage conveyor unit, and the subsequent-stage conveyor unit each include a belt disposed in such a manner that part of the belt extends along a conveyance path, and each convey the first sheets and the second sheets while sucking the first sheets and the second sheets on one surface of the corresponding belt, in the device of Palamides, as taught by Galkin, in order to adhere sheets to the belts.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palamides in view of Fischer (US 4,426,074 A).
Regarding claim 6, Palamides discloses everything claimed, except a detecting unit that detects condition of the first sheets and the second sheets which are being conveyed by the first precedent-stage conveyor unit, the second precedent- stage conveyor unit, and the subsequent-stage conveyor unit; a rejection control unit that detects a defective first sheet and a defective second sheet from among the first sheets and the second sheets based on the condition of the first sheets and the second sheets; and a rejecting unit that removes the defective first sheet and the defective second sheet on a downstream side of the detecting unit in a conveyance path. Fischer teaches the use of a detecting unit 17 that detects condition of the first sheets and the second sheets which are being conveyed by the first precedent-stage conveyor unit, the second precedent- stage conveyor unit, and the subsequent-stage conveyor unit; a rejection control unit 18 that detects a defective first sheet and a defective second sheet from among the first sheets and the second sheets based on the condition of the first sheets and the second sheets; and a rejecting unit 3 that removes the defective first sheet and the defective second sheet on a downstream side of the detecting unit in a conveyance path, in order to divert defective items from a stream of sheets. See Fischer, col. 4, line 57 – col. 5, line 30. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to add a detecting unit that detects condition of the first sheets and the second sheets which are being conveyed by the first precedent-stage conveyor unit, the second precedent- stage conveyor unit, and the subsequent-stage conveyor unit; a rejection control unit that detects a defective first sheet and a defective second sheet from among the first sheets and the second sheets based on the condition of the first sheets and the second sheets; and a rejecting unit that removes the defective first sheet and the defective second sheet on a downstream side of the detecting unit in a conveyance path, to the device of Palamides, as taught by Fischer, in order to divert defective items from the stream.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palamides in view of Inoue (US 2011/0215524 A1).
Regarding claim 10, Palamides discloses everything claimed, except: a skew detecting unit that detects, at a predetermined detection point in a conveyance path, a skew of each of the first sheets and each of the second sheets with respect to the conveying direction; and a skew control unit that controls operation of the first precedent-stage conveyor unit, the second precedent-stage conveyor unit, or the subsequent-stage conveyor unit, based on the detected skew, and adjusts the skew of each of the first sheets and each of the second sheets. Inoue teaches the use of a skew detecting unit SS1-SS4 that detects, at a predetermined detection point in a conveyance path, a skew of each of the first sheets and each of the second sheets with respect to the conveying direction; and a skew control unit 110 that controls operation a conveyor unit, based on the detected skew, and adjusts the skew of each of the first sheets and each of the second sheets, in order to straighten the sheets. See Inoue, par. 22-23. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to add a skew detecting unit that detects, at a predetermined detection point in a conveyance path, a skew of each of the first sheets and each of the second sheets with respect to the conveying direction; and a skew control unit that controls operation of the first precedent-stage conveyor unit, the second precedent-stage conveyor unit, or the subsequent-stage conveyor unit, based on the detected skew, and adjusts the skew of each of the first sheets and each of the second sheets, in the device of Palamides, as taught by Inoue, in order to straighten the sheets.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or disclose the claimed subject matter. For example, neither Palamides nor Fischer disclose a device
wherein the rejecting unit removes, in addition to the defective first sheet and the defective second sheet, another first sheet and another second sheet that are conveyed in a predetermined positional relation with the defective 15first sheet and the defective second sheet
in combination with the rest of the claimed apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759